Per Curiam,
In any view that can be taken of the testimony in this case, it involved questions of fact which were exclusively for the consideration of the jury, and they were accordingly submitted to them in a clear, impartial and adequate charge of which the defendant has no just reason to complain. The only complaint now made is the refusal of the learned trial judge to withdraw the case from the jury by instructing them, in the language of the point submitted : “ That under the law and the evidence, the verdict must be for the defendant.” To have done this, would have been plain error.
Judgment affirmed.